—Appeal from a judgment of the Supreme Court (Feldstein, J.), entered July 3, 2002 in St. Lawrence County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondents denying petitioner’s request to participate in a temporary work release program.
Petitioner challenges the October 2001 denial of his request to participate in a temporary work release program. Because petitioner reapplied for participation in the temporary release program in 2002, following which his application was again denied, this appeal from the earlier, thorough and well-reasoned decision of Supreme Court is now moot (see Matter of Dixon v Struna, 244 AD2d 827, lv denied 91 NY2d 810; Matter of Roper v Recore, 222 AD2d 911).
Cardona, P.J., Mercure, Peters, Rose and Lahtinen, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.